               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAMS SARRANO,                    :

         Plaintiff                   :
                                          CIVIL ACTION NO. 3:17-2398
                                     :
         v.
                                     :        (JUDGE MANNION)
CITY OF SCRANTON, et al.
                                     :
         Defendants

                               ORDER

    For the reasons set forth in the Memorandum of this date, IT IS
HEREBY ORDERED THAT:
    1.   The defendants’ motion for summary judgment, (Doc. 17), with
         respect to Counts I-III of the plaintiff’s complaint, (Doc. 1), is
         GRANTED IN PART and DENIED IN PART.
    2.   The defendants’ motion for summary judgment regarding
         plaintiff’s excessive force claim under the 4th Amendment in Count
         I against Officer Griffiths, in his individual capacity, is DENIED.
    3.   The plaintiff’s federal claim in Count I under §1983 against Officer
         Griffiths in his official capacity is DISMISSED WITH PREJUDICE.
    4.   The plaintiff’s claim in Count I under §1983 to the extent that it is
         brought under the 8th Amendment and the 14th Amendment, as
         stand alone claims, are DISMISSED WITH PREJUDICE.
    5.   The plaintiff’s claims for punitive damages against the City of
         Scranton and against Officer Griffiths, in his official capacity, are
                     DISMISSED WITH PREJUDICE.
          6.         The defendants’ motion for summary judgment with respect to the

                     plaintiff’s claims for punitive damages against Officer Griffiths, in

                     his individual capacity, in Counts I-III is DENIED.

          7.         The defendants’ motion for summary judgment with respect to

                     their contention that Griffiths is entitled to qualified immunity as to

                     plaintiff’s 4th Amendment excessive force claim is DENIED.

          8.         The defendants’ motion for summary judgment with respect to

                     plaintiff’s state law tort claims for assault and battery, Counts II

                     and III, against Griffiths is DENIED.

          9.         The defendants’ motion for summary judgment with respect to the

                     plaintiff’s Monell claim against the City in Count I is GRANTED,

                     and JUDGMENT is entered in favor of the City and against the

                     plaintiff regarding this claim. Further, the City is TERMINATED as

                     a defendant in this case.



                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge


DATED: February 5, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-2398-01-ORDER.wpd




                                                                   2
